Case 0:19-cv-62188-CMA Document 1-3 Entered on FLSD Docket 08/31/2019 Page 1 of 2

Law Office of Steven B. Katz, PA

4300 N. University Drive
Suite A-106
Lauderhill, FL 33351

July 9, 2019
Via First Class Mail

John Mcdonough Jr. John Mcdonough Jr.
1754 NW 55 Ave #103 16420 Ontario Pl
Lauderhill, FL 33313 Davie, FL 33331

RE: RENT COLLECTION FOR TREE GARDEN CONDO ASSOCIATION, INC.
Unit: 103
Our Matter #: 1085-013

Dear Sir/Madam:

Please be advised that this office represents TREE GARDEN CONDO ASSOCIATION,
INC. (the “Association”). Your account has been turned over to this office for collection
purposes. The Association records indicate that you owe $26,168.70 through July 31,
2019 (the “Delinquency”).

Pursuant to Florida Statute 718.116(11)(a), the Association is making demand to your
tenant that your tenant pay rent to the Association. This demand is being made under
separate cover. If your tenant makes subsequent payments to the Association, your
tenant may continue to reside in your unit and your tenant’s payments will be applied to
your account to reduce your delinquency. Should your tenant pay enough rent to pay
your delinquency in full, your tenant will be notified to resume making rental payments to
you.

In the event that your tenant fails to make rental payments to the Association, the
Association may opt to evict your tenant for nonpayment of rent pursuant to Florida
Statute 718.116 (11)(d). Please note that pursuant to Florida Statute 718.116(11)(a)(4),
for long as your tenant is paying rent to the Association, you are not permitted to make a
claim for nonpayment of rent.

| have enclosed a copy of the text of Florida Statute 718.116(11) for your review.
Case 0:19-cv-62188-CMA Document 1-3 Entered on FLSD Docket 08/31/2019 Page 2 of 2

If you wish to discuss the delinquency or settlement thereof, please contact Janine Acker
at (954) 726-0805 or ja@sbk.legal Any written correspondence may be mailed to my
attention at the Law Office of Steven B. Katz, P A., 4300 N. University Drive Suite A-106,
Lauderhill, FL 33351.

DISCLOSURE STATEMENT PURSUANT TO THE FAIR DEBT COLLECTION
PRACTICES ACT, 15 U.S.C. § 1692a, et. Seq.

Please be advised that the Association is attempting to collect a debt, and any information
obtained thereto will be used for the stated purpose of collecting said debt. If you, the
debtor, fail to dispute the validity of the aforementioned debt or any portion thereof
owing to the Association, within thirty (30) days after the receipt of this notice, the
undersigned attorney will assume that the debt is a valid one. If you, the debtor,
notify the undersigned attorney in writing, within the above-mentioned thirty (30) day
period that the aforementioned debt, or any portion thereof, is in dispute the undersigned
attorney shall obtain written verification of said debt from the creditor and send you, the
debtor, by U. S. Mail, same written verification. Upon written request by you, the debtor,
to the undersigned attorney within said thirty (30) day period, the undersigned attorney
will provide you, the debtor, with the name and address of the original creditor if different
from the current creditor.

PLEASE GOVERN YOURSELF ACCORDINGLY
Sincerely,
Law iee of Steven_B: ;

ever B. Katz, ESQUIRE

SBKija

cc: TREE GARDEN CONDO ASSOCIATION, INC.
